Citation Nr: 0207596	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  99-08 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran had active military duty from February 1956 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision by the 
Commonwealth of Puerto Rico, San Juan regional office (RO) of 
the Department of Veterans' Affairs (VA).  


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  Prostate cancer is not of service origin.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
duty nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

In this regard the veteran was notified of the evidence 
needed to substantiate his claim in the statement of the case 
and a December 2001 letter from the RO to the veteran.  In 
addition, in January 1999 the veteran was afforded a VA 
examination.  The record also reflects that the VA has 
obtained all pertinent evidence.  Thus, the Board concludes 
that the VA has satisfied the requirements set forth in the 
VCAA. 

I. FACTUAL BACKGROUND

The service medical records reveal that, at the time of 
examination for entrance into active service, in February 
1956, the veteran's genitourinary system was clinically 
evaluated as normal.  The veteran was seen in October 1956 at 
the dispensary for urethral discharge for the past two days.  
The diagnosis was new, acute urethritis not existed prior to 
service.  At the time of the January 1958 separation 
examination, the veteran's genitourinary system was 
clinically evaluated as normal.  

A December 1997 private pathology report shows that the 
veteran underwent a total prostatectomy with infiltrating 
adenocarcinoma.  

In an August 1998 statement in support of a claim the veteran 
stated that he received treatment in 1995 for the prostate 
cancer.  He maintained that his symptoms of urethral 
discharge while in service are related to his current 
diagnosis of carcinoma of the prostate.  

A January 1999 VA genitourinary examination shows the veteran 
related a history of urethritis while he was in the Korean 
War.  He referred that he was diagnosed with carcinoma of the 
prostate after prostate needle biopsy and elevated prostate 
specific antigen density.  The veteran complained of 
suffering a urinary tract infection and was treated with 
antibiotics.  He was also suffering occasional urgency, 
urinary incontinence, and impotence.  The veteran had a 
radical prostatectomy.  It was noted as negative for 
recurrent urinary tract infections, renal colic or bladder 
stones, acute nephritis, or medications.  Carcinoma of the 
prostate was noted as medical history.  

Physical examination showed that the veteran's abdomen was 
soft, no mass, and no hernia.  There was a suprapubic 
surgical scar.  There was a normal penis, scrotum, and 
testicles.  Rectal examination showed normal sphincter tone, 
no mass, and empty ampull, and absence of the prostate.  The 
diagnosis was history of urethritis, adenocarcinoma of the 
prostate not related to the history of urethritis, status 
post-radical retropubic prostatectomy, impotence, and urinary 
tract infections per two times, post operative.  

II. ANALYSIS

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2001).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and cancer becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

To summarize, lay statements describing the symptoms of a 
disability is considered to be competent evidence.  However, 
when the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
possesses such a background nor is it otherwise contended.

In this regard, the service medical records, to include the 
separation examination, reflect no complaint or finding 
diagnostic of prostate cancer.  The first post-service 
evidence of prostate cancer is in the 1990s, many years after 
discharge from service.  Additionally, a VA examiner in 
January 1999 rendered an opinion that the adenocarcinoma of 
the prostate was not related to the inservice history of 
urethritis.  There is no medical evidence which contradicts 
this opinion.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and service connection for prostate cancer is not warranted.  


ORDER

Entitlement to service connection for prostate cancer is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

